Title: From Thomas Jefferson to Theodore Foster, 11 September 1801
From: Jefferson, Thomas
To: Foster, Theodore


Dear Sir
Monticello Sep. 11. 1801.
I am very tardy in acknoleging the reciept of your favor of July 25. because being obliged to conduct here, the same business which would occur at Washington, I have often long letters to write here, where a few words there would do the business; so that in truth I am much more pressed here than there. that it is very desireable that a periodical work of the kind you describe should be undertaken there can be no doubt. it would indeed be valuable if at the close of every year, when truth has been able to rise to the surface & separate itself from the lies of the day, a judicious person would set himself to work to select & record the truths & to contradict the lies. when I read the newspapers & see what a mass of falshood & what an atom of truth they contain, I am mortified with the consideration that 99/100ths. of mankind pass through life imagining they have known what was going forward when they would have been nearer to truth had they heard nothing. I have as little doubt that you will well execute this charge. I know your industry, your accuracy and your attachment to truth, and that your opportunities of coming at the true springs & motives of transactions will be far better than most others possess. I shall willingly assure you of every service I can render the undertaking: not with the pen, for it is a sacred rule with me to write nothing I do not put my name to, but by communicating to you verbally whatever may enable you to decide between falshood & truth, and to give to posterity a genuine view of the transactions of the day. I am sure my fellow labourers will do the same. I pray you to accept assurances of my friendly esteem & high consideration.
Th: Jefferson
